FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                       November 9, 2017
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                        No. 17-3110
                                                (D.C. No. 6:12-CR-10174-JTM-1)
PHILIP ANDRA GRIGSBY,                                       (D. Kan.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BRISCOE, HARTZ, and BACHARACH, Circuit Judges.
                  _________________________________

                                        I.
      Petitioner Phillip Andra Grigsby appeals the district court’s decision denying

his pro se motion, entitled “Motion for Judicial Notice of Jurisdiction.” We

AFFIRM.

                                        II.
      Grigsby is serving a 260-year prison sentence for sexually exploiting a nine-

year-old child for the purpose of producing visual depictions, possessing with intent

      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
to view child pornography, and being a felon in possession of a firearm. At

sentencing, Tammy Grigsby, Grigsby’s wife, asked the district court to prohibit

Grigsby from contacting the victim and the victim’s immediate family members,

herself included. As a special condition on Grigsby’s supervised release terms, the

district court imposed a no-contact order forbidding Grigsby from any contact with

the victim and the victim’s immediate family members, including her brother, and her

mother, Tammy Grigsby.

      On March 7, 2014, Grigsby sought modification of the district court’s

no-contact order. Grigsby wanted to immediately contact the victim’s minor brother,

and to contact the victim when a psychologist deemed it appropriate. The district

court denied Grigsby’s motion, which we affirmed on appeal.1

      On April 24, 2017, Grigsby filed a “Motion for Judicial Notice of Jurisdiction”

in the United States District Court for the District of Kansas. Grigsby noted in the

motion that he is involved in state court proceedings in which he is seeking

monitored mail and telephone calls with his children. Grigsby then sought from the

district court answers to the following three questions:

      1.     Can Mr. Grigsby’s wife (Tammy Grigsby) request and be granted
             the no contact order be lifted?



      1
        We noted, “Grigsby’s motion is woefully premature, given he only began
serving his 260-year sentence in 2013, and he has not provided any legitimate change
in circumstance to support modifying the prohibition of his contacting the minor
victim, against whom he committed a multitude of abhorrent sexually-abusive acts,
or any minor child for that matter.” United States v. Grigsby, 579 F. App’x 680, 686
(10th Cir. 2014) (unpublished opinion).
                                           2
      2.     Can the United States District Court for the District of Kansas,
             Wichita remove the no contact order if and when Tammy Grigsby
             requests the no contact order be lifted?
      3.     Can the State of Kansas District Court (divorce) assume jurisdiction
             of the no contact order after the United States District Court vacates
             the no contact order?

      ROA at 29.

      The district court concluded that Grigsby was seeking, in essence, an advisory

opinion regarding how to lift the no-contact order. The district court declined to

answer Grigsby’s hypothetical questions and denied Grigsby’s motion. Grigsby now

appeals the district court’s decision, seeking from this court a remand to the district

court and an order directing the district court to answer Grigsby’s questions.

                                         III.
      The district court correctly declined to answer Grigsby’s questions. “The

standing Article III requires must be met by persons seeking appellate review, just as

it must be met by persons appearing in courts of first instance.” United States v.

Ramos, 695 F.3d 1035, 1046 (10th Cir. 2012) (citation omitted). “The requirements

of Article III standing are well settled”—plaintiff must show “[an] injury in fact,

traceability, and redressability.” Id. at 1045 (citation omitted). “[F]ederal courts

established pursuant to Article III of the Constitution do not render advisory

opinions.” Golden v. Zwicker, 394 U.S. 103, 108 (1969). “[C]oncrete legal issues,

presented in actual cases, not abstractions are requisite.” Id. (citation omitted).

      Grigsby does not have standing to pursue this appeal, nor did he have standing

to file his motion at the district court. The district court correctly held that Grigsby’s


                                            3
“questions are hypothetical, premised on a possible motion by [his] former wife, a

motion which is not before this court.” ROA at 33 (emphasis in original). Grigsby’s

questions are speculative. They only become relevant if Tammy Grigsby asks the

district court to lift the no-contact order. She has not done so. Thus, there is no live

case or controversy before us, nor was there one before the district court. Had the

district court answered Grigsby’s questions, it would have issued an advisory

opinion, which the Constitution prohibits.

      In his second issue on appeal, Grigsby describes his rehabilitative efforts while

incarcerated. To the extent Grigsby is again seeking to modify the no-contact order

as a part of those efforts, this argument was not presented to the district court in his

“Motion for Judicial Notice of Jurisdiction.” It is therefore not properly before us,

and we decline to consider it.

                                         IV.
      We AFFIRM the district court.


                                               Entered for the Court



                                               Mary Beck Briscoe
                                               Circuit Judge




                                             4